        2:15-cr-20057-JES-JEH # 187     Page 1 of 9                                      E-FILED
                                                            Monday, 28 January, 2019 03:13:24 PM
                                                                    Clerk, U.S. District Court, ILCD
                     IN THE UNITED STATE DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                        Case No. 15-CR-20057

vs.                                           Hon. James E. Shadid,
                                              Chief United States District Judge,
SARAH NIXON,                                  Presiding

            Defendant.

  DEFENDANT’S RESPONSE TO THE GOVERNMENT’S MOTION TO FILE
   REDACTED COMMUNICATIONS EX PARTE AND UNDER SEAL AND
               MOTION FOR PROTECTIVE ORDER

      Now Comes the Defendant, Sarah Nixon, by her attorneys Thomas W.

Patton and Peter W. Henderson, and files this Response to the Government’s

Motion to file Redacted Communications Ex Parte and Under Seal and Motion for

Protective Order.

                                   I. Introduction

      Ms. Nixon filed a motion for new trial arguing that improper, ex parte

communications between the judge who presided over her trial, Colin S. Bruce,

and the United States Attorney’s Office for the Central District of Illinois (USAO)

established Judge Bruce’s actual bias in favor of the USAO and against criminal

defendants. (d/e 173) Ms. Nixon supported her motion with numerous emails that

had been disclosed to her by the USAO in compliance with its ethical obligations.


                                          1
            2:15-cr-20057-JES-JEH # 187                    Page 2 of 9



         The government has filed a response to the motion. (d/e 181) It admits

Judge Bruce engaged in extensive communications with the USAO, but denies the

communications establish Judge Bruce’s bias. The government tells the Court that

a search of its email system revealed 1,230 emails between Judge Bruce’s official

Administrative Office of the United States Courts email accounts and any email

account from the United States Attorney’s office. (d/e 181 at 27)1 The government

claims the content of the emails do not show any bias on Judge Bruce’s part in

favor of the government.

         The government has filed a motion to provide an unredacted copy of the

emails to the Court along with other materials it claims are privileged, (d/e 182), a

motion to file a redacted copy of the emails under seal and ex parte, (d/e 184), and

a motion for protective order, (d/e 186). This Court “does not approve of filing

documents under seal as a general matter. A party who has a legal basis for filing a

document under seal without prior court order must electronically file a motion for

leave to file under seal. The motion must include an explanation of how the

document meets the legal standards for filing sealed documents.” Local Criminal



1
  The government’s response also reveals that Assistant United States Attorney Tim Bass has filed a referral to the
Department of Justice’s Office of the Inspector General (“OIG”) “regarding Judge Bruce, the Schock case, and USAO
management.” Id. at 10. Additionally, AUSA Bass has been in written contact with “professional responsibility and
ethics officials in Washington, D.C., concerning his referral and his ethical obligations.” Id. at 11. AUSA Bass’s
declaration, attached to the response, states that “[t]he referral included but was not limited to a request for review of
alleged ex parte communications between Judge Bruce and USAO management.” (d/e 181, App. 164) Bass’s
declaration also states he had “periodically discuss[ed]” his “concerns regarding Judge Bruce and USAO management
with” Assistant United States Attorney Eugene Miller. Id. at 165. The government has not provided Ms. Nixon with
any of these materials and states in its Response it will provide the material to the Court for in camera review. Ms.
Nixon will address these documents in a separate filing.
                                                             2
        2:15-cr-20057-JES-JEH # 187       Page 3 of 9



Rule 49.9(A)(2). Ms. Nixon objects to the government’s ex parte filing of the

unredacted emails, and its ex parte sealed filing of the redacted emails. There is

similarly no basis for a protective order.

           II. The Emails are Judicial Documents Subject to Disclosure

      “It is clear that the courts of this country recognize a general right to inspect

and copy public records and documents, including judicial records and

documents.” Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978). Federal

courts, though independent, are accountable to, and must promote confidence in

the administration of justice among, the general public. United States v. Amodeo, 71

F.3d 1044, 1048 (2d Cir. 1995). In exchange for life tenure, judges must promote

transparency into the process that affects “virtually all citizens.” Id. Internal checks

are not enough to ensure compliance with our democratic norms:

      Although courts have a number of internal checks, such as appellate
      review by multi-judge tribunals, professional and public monitoring is
      an essential feature of democratic control.

Id. Without monitoring, the public can “have no confidence in the

conscientiousness, reasonableness, or honesty of judicial proceedings.” Id. And the

monitoring function can be performed only by providing the public with “access

to testimony and documents” that are used to resolve disputes. Id.

      Those observations are particularly on point here. The government’s filing

acknowledges:

    Judge Bruce engaged in extensive ex parte communications with the USAO;
                                             3
        2:15-cr-20057-JES-JEH # 187       Page 4 of 9



    Judge Bruce’s conduct constitutes judicial misconduct;

    The USAO’s employees may have violated ethics rules; and

    The USAO’s employees have made internal ethics complaints against senior
     management in the USAO about improper ex parte communications with
     Judge Bruce.

Yet after attaching the 1,230 emails to its response for the Court to review and

consider when ruling on Ms. Nixon’s motion, it fails to provide Ms. Nixon, let

alone the public, with a copy of the emails. It withholds emails from Ms. Nixon

because she would not agree to a protective order that has no basis in law. (d/e 186

¶¶ 1–4) It withholds emails from the public out of concern for the privacy of

employees of the Court, among others. (d/e 184 ¶ 2)

      The Seventh Circuit has repeatedly admonished district judges and parties

to litigation not to use protective orders to shield documents filed in the district

courts or appellate courts in support of dispositive motions. “[D]ispositive

documents in any litigation enter the public record.” Baxter Intern., Inc. v. Abbott

Laboratories, 297 F.3d 544, 546 (7th Cir. 2002). This is true notwithstanding any

protective agreement that may have been entered between the parties during

discovery. “Allowing such an agreement to hold sway would be like saying that

any document deemed provisionally confidential to simplify discovery is

confidential forever. … [T]he dispositive documents in any litigation enter the

public record notwithstanding any earlier agreement.” Id. Here there is not even a


                                           4
        2:15-cr-20057-JES-JEH # 187      Page 5 of 9



protective order that was in place prior to the emails being provided to the Court

in support of the government’s response.

      If a document contains confidential material the confidential material should

be redacted and the remainder of the document disclosed “in order to afford access

to information in which the public is legitimately interested.” Methodist Hospitals,

Inc. v. Sullivan, 91 F.3d 1026, 1032 (7th Cir. 1996). Some emails may contain the

names of individuals not employed by the USAO. But that issue is easily resolved

by redacting those names, as the government seems to acknowledge. (d/e 184 ¶ 2)

That the emails should be redacted for the public does not mean the emails should

be sealed from the public.

         III. Ms. Nixon is Entitled to an Unredacted Copy of the Emails

      The government’s motion to provide an unredacted copy of the emails to the

Court ex parte should be denied. The government’s motion cites no law in support

of its motion and provides no legal theory explaining why Ms. Nixon should not

have a copy of the unredacted emails. The government has provided the emails to

the Court in support of its response to Ms. Nixon’s motion. Counsel is not aware of

any law that allows a litigant to provide information to a court in support of its

position on a dispositive motion yet not provide those documents to the opposing

party. If the Court determines that the unredacted version of the emails should

remain sealed, the Court can enter an order sealing the unredacted copies and Ms.

Nixon will be bound by that order. But there is no precedent for one party failing
                                           5
        2:15-cr-20057-JES-JEH # 187       Page 6 of 9



to disclose the evidence it marshals in support of its argument by instead

submitting that evidence ex parte.

                    IV. There Is No Need For a Protective Order

      By submitting the emails to the Court in support of its response to Ms.

Nixon’s motion the government has made the emails part of the judicial record.

Baxter Intern., 297 F.3d at 546. The emails, redacted if necessary, are thus part of the

public record. Id. A party to litigation cannot provide documents to a court for use

in the court’s exercise of its Article III power but shield the documents from public

view through a protective order. Id. And the government’s proposed protective

order only applies to documents “not in the public record.” As just discussed, the

emails are now in the public record so the protective order would not apply to

them anyway.

      The government’s motion for a protective order notes AUSA Greggory

Walters had discussions with Ms. Nixon’s counsel regarding signing a protective

order in return for receiving a redacted copy of the emails. But that was before the

government filed the emails as an exhibit in support of its position that Ms.

Nixon’s motion for new trial should be denied. The emails are now a part of the

case, so Ms. Nixon is entitled to a copy of the emails.

      During Ms. Nixon’s conversations with AUSA Walters about the proposed

protective order, Mr. Walters cited the Privacy Act of 1974, 5 U.S.C. § 552a, et seq.,

as the reason a protective order was necessary. The government’s motion does not
                                           6
           2:15-cr-20057-JES-JEH # 187   Page 7 of 9



cite to the Privacy Act nor explain how that Act allows the government to disclose

the emails to the Court in support of its litigation position on Ms. Nixon’s motion

yet prohibits Ms. Nixon from receiving a copy of the emails.

      In any event, § 552a(b)(11) of the Act allows for disclosure of information

contained in a system covered by the Act “pursuant to the order of a court of

competent jurisdiction.” Accordingly, any Privacy Act concerns seem to be

resolvable through a Court order. But, contrary to the government’s proposed

protective order, the Court’s order would necessarily entitle Ms. Nixon to

unredacted copies of the emails, not prevent Ms. Nixon from receiving copies of

the emails, would not require defense counsel to obtain government counsel’s

permission before using the emails, and would not require counsel to return the

emails at the end of the case. See Gov. Motion for Protective Order (d/e 186)

      Finally, the government cites to Federal Rule of Criminal Procedure 16(d) for

the proposition that the Court may enter a protective order governing discovery.

(d/e 186 at 2) But discovery is not the issue here. Again, the government has filed

the emails with the Court for the Court to use in ruling on Ms. Nixon’s motion for

new trial. The emails are no longer discovery; they are part of the judicial record

that must be made public. So Rule 16(d) no longer applies.

                                   V. Conclusion

      1.      Ms. Nixon is entitled to an unredacted copy of the emails and any

inventory of the emails provided to the Court. If the Court decides the unredacted
                                          7
           2:15-cr-20057-JES-JEH # 187   Page 8 of 9



copies should be sealed, there is no need for a separate protective order, because

the emails will be under seal.

      2.      The redacted emails must be made part of the public record. The

government is not allowed to provide documents to the Court to be used in

deciding a dispositive motion yet shield those documents from public view. And

there is no reason to impose a protective order concerning documents that are part

of the public record.



BY:   s/ Peter W. Henderson                        s/ Thomas W. Patton
      Assistant Federal Public Defender            Federal Public Defender
      300 West Main Street                         401 Main Street, Suite 1500
      Urbana, Illinois 61801                       Peoria, IL 61602
      Phone: (217) 373-0666                        Phone: (309) 671-7891
      Facsimile: (217) 373-0667                    Facsimile: (309) 671-7898
      Email: Peter_Henderson@fd.org                Email: thomas_patton@fd.org




                                          8
        2:15-cr-20057-JES-JEH # 187     Page 9 of 9



                           CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following: Assistant United States Attorney Gregory G.
Brooker. A copy of the foregoing was also mailed to the defendant.


                                                   s/ Thomas W. Patton
                                                   THOMAS W. PATTON
                                                   Attorney for Defendant
                                                   Federal Public Defender
                                                   PA ID No. 88653
                                                   401 Main Street, Suite 1500
                                                   Peoria, Illinois 61602
                                                   Phone: 309/671-7891
                                                   Fax: (309) 671-7898
                                                   E-mail: Thomas_Patton@fd.org




                                          9
